EXHIBIT 10(u)

HANDLEMAN COMPANY

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(United States)

 

This Handleman Company Supplemental Executive Retirement Plan (the “SERP”) is
established by Handleman Company (the “Company”) for the benefit of the selected
key executives designated by the Company’s Board of Directors (and each such key
executive shall hereinafter be referred to as the “Executive”).

 

ARTICLE I

 

PURPOSE

 

The purpose of this SERP is to provide retirement income for the Executive which
is in addition to that which is provided to him/her through the Company’s tax
qualified retirement plans.

 

ARTICLE II

 

DEFINITIONS

 

2.1 Capitalized Terms. Throughout this SERP, capitalized terms that are not
listed in Section 2.2 hereof, and are not elsewhere herein defined, shall have
the meanings assigned to them in the Handleman Company Pension Plan.

 

2.2 Definitions. The following terms, wherever used in this SERP, shall have the
following meanings:

 

  (a) “Administrator” means the Company employee(s) designated by the Board to
handle day-to-day administration of this SERP. As of any date, the Administrator
shall consist of the members of the Administrative Committee for the Pension
Plan.

 

  (b) “Board” means the Board of Directors of the Company.

 

  (c) “Cause” means:

 

  (i) Conviction of the Executive for a felony or for any lesser crime or
offense than a felony involving the property of the Company or one of its
subsidiaries or affiliates; or

 



--------------------------------------------------------------------------------

  (ii) The Executive’s engagement in conduct which has caused demonstrable and
serious injury to the Company, monetary or otherwise; or

 

  (iii) Gross neglect or gross dereliction of his/her duties or other
substantial misconduct or breach of performance by the Executive and failure to
correct such situation to the satisfaction of the President of the Company
within thirty (30) days following receipt of written notice thereof from the
President of the Company; or

 

  (iv) The Executive’s disclosure, dissemination, use communication or
appropriation, at any time (whether during or after his/her Company employment),
of Confidential Information (as that term is defined in the Handleman Company
Restricted Stock Agreement) in violation of the terms of the Restricted Stock
Agreement (whether or not the Executive is covered by such agreement).

 

  (d) “Committee” means the Compensation and Stock Option Committee of the
Board.

 

  (e) “Pension Plan” means the Handleman Company Pension Plan as in effect on
the effective date of this SERP, and as thereafter amended from time to time.

 

  (f) “SERP Retirement Benefit” means the benefit payable to the Executive
pursuant to Sections 3.2 and 3.3 hereof.

 

ARTICLE III

 

ELIGIBILITY AND BENEFITS

 

3.1 Eligibility. An Executive who terminates employment with the Company on or
after the effective date of this SERP set forth in Section 6.10 hereof or, if
later, after the date he/she is selected by the Board for SERP coverage, shall
be eligible for the benefits described in the SERP. The Executive shall cease to
be eligible for any benefits hereunder as of the date on which the Board
determines that the Executive should no longer be provided SERP coverage and, as
of such date, the SERP shall be considered terminated as to the Executive and
the provisions of Article V shall apply. The Board, following the
recommendations of the Committee, may add or remove Executives from SERP
coverage at any time.

 

2



--------------------------------------------------------------------------------

3.2 Amount. Subject to Section 3.4 hereof, the SERP Retirement Benefit for an
Executive, as of any date, shall be an annual amount equal to the product of the
Executive’s total years of Credited Service as of such date, not in excess of
thirty (30) years, multiplied by one and one-quarter percent (1.25%) (or such
higher percentage as may be designated by the Board as applicable to the
Executive, but not to exceed one and one-half percent (1.5%)) of the Executive’s
final average compensation, minus his/her Accrued Benefit determined as of such
date under the Pension Plan, payable at age 65 in the form of a single life
annuity.

 

3.3 Payment. Subject to Section 3.4 hereof, an Executive’s SERP Retirement
Benefit shall be paid to him/her, or to his/her Surviving Spouse, at the same
time, in the same manner, and under the same terms and conditions, and applying
the same actuarial factors and reductions, as his/her Accrued Benefit under the
Pension Plan; provided, however, that, notwithstanding the terms of the Pension
Plan, there shall be no pre-retirement Survivor Annuity available under this
SERP to the Surviving Spouse of the Executive.

 

3.4 Forfeiture. Notwithstanding Sections 3.1 and 3.2 hereof, the Executive’s
SERP Retirement Benefit shall be forfeited (and the Company shall have no
further obligation whatsoever under this SERP to the Executive or to his/her
Surviving Spouse):

 

  (a) If the Executive’s employment with the Company terminates for any reason,
whether voluntarily or involuntarily, with or without cause, before completing
five (5) Years of Service; or

 

  (b) At any time after the Executive’s completion of five (5) Years of Service
the Executive is terminated from employment with the Company for Cause and the
Board, it its Discretion, discontinues and forfeits the SERP Retirement Benefit
of the Executive; or

 

  (c) At any time after the Executive’s termination of his/her Company
employment, the Executive engages in behavior described in Section 2.2(c)(iv)
hereof and the Board, in its Discretion, discontinues and forfeits the SERP
Retirement Benefit of the Executive (which may be done regardless of whether
benefit payments have begun).

 

ARTICLE IV

 

FUNDING AND ADMINISTRATION

 

4.1 Funding. The SERP shall, at all times, remain entirely unfunded. Benefits
payable from this SERP shall be paid solely from the general assets of the
Company; provided, however, that the Company may, in its sole Discretion,
purchase insurance or annuities, or segregate certain Company assets, as a means
for providing for benefits

 

3



--------------------------------------------------------------------------------

hereunder. The Executive and his/her Surviving Spouse shall have only the rights
of a general unsecured creditor of the Company with respect to any assets of the
Company in seeking any payment derived from his/her rights under the SERP. The
Company is not a trustee by reason of this SERP and nothing in this SERP shall
be interpreted to create a trust relationship between the Company and the
Executive or his/her Spouse. Nothing contained herein constitute a guarantee by
the Company or any other person or entity that the assets of the Company will be
sufficient to pay any benefit hereunder.

 

4.2 Administration. The Administrator shall be responsible for the general
operation and administration of the SERP and for carrying out its provisions.
The Administrator shall be entitled to rely conclusively upon all tables,
valuations, certificates, opinions and reports relating to the SERP and
furnished to it by any actuary, controller, accountant, counsel, or other person
employed by the Company with respect to the SERP. The Administrator shall have
full power, Discretion and authority, to the fullest extent of Firestone Tire &
Rubber Co. v. Bruch, 489 US 101 (1989), to interpret the provisions of this SERP
and to administer its terms. The Administrator shall be the “plan administrator”
as defined in ERISA and shall have the same duties, rights, and obligations with
respect to this SERP as the Plan Administrator under the Pension Plan has with
respect to that plan, and the Administrator shall be guided by the relevant
provisions of the Pension Plan with respect to its duties hereunder. All
decisions of the Administrator shall be final, conclusive and binding on all
parties.

 

V

 

AMENDMENT AND TERMINATION

 

5.1 Amendment or Termination of SERP by Company. The Company reserves the right
at any time to amend the SERP or to terminate it, in whole or as to any
Executive, without the consent of the Executive or any other person. Any
amendment or termination of the SERP shall be made pursuant to a resolution of
the Board, effective as of the date specified in such resolution. Subject to
Section 3.4 hereof, no amendment or termination of the SERP shall operate to
deprive the Executive or his/her Surviving Spouse of any SERP Retirement Benefit
calculated as of the effective date of the amendment or termination (based upon
the Executive’s Credited Service and Final Average Compensation as of such
date).

 

5.2 Benefit in the Event of SERP Termination. In the event of the termination of
the SERP, in whole or as to any Executive, and subject to the provisions of
Articles III and IV hereof, if the Executive is either actively employed by the
Company or is Disabled on the termination date of the SERP, the requirements of
Section 3.4 hereof shall be modified such that he/she need not complete five (5)
Years of Service; the remaining provisions of Section 3.4 hereof shall apply
both before and after his/her completion of five (5) Years of Service such that
his/her SERP Retirement Benefit accrued as of such termination date shall not be
forfeitable except pursuant to sections

 

4



--------------------------------------------------------------------------------

3.4(b) or (c) hereof; and payment shall be made to the Executive and/or his/her
Surviving Spouse, in due course, pursuant to the provisions of Section 3.3
hereof.

 

5.3 Obligation of Successor Employer. In the event of a transfer or sale of the
assets of the Company, or in the event of the merger or consolidation of the
Company into or with any other corporation or entity, the SERP shall be
continued after such sale, merger, or consolidation if, and only to the extent,
agreed to by the transferee, purchaser, or successor corporation or entity.

 

VI

 

MISCELLANEOUS

 

6.1 Effect on Other Benefits. Nothing in the SERP shall operate to modify,
amend, or otherwise affect the Pension Plan or any benefits provided thereby. No
benefit payable hereunder, or its Actuarially Equivalent present value, shall be
deemed to be salary or other compensation to the Executive for purposes of the
Pension Plan or any other benefits provided to the Executive by the Company.

 

6.2 No Right to Employment. Nothing contained herein shall confer upon the
Executive the right to be retained in the service of the Company, nor in any way
to limit the right of the Company to terminate the employment of the Executive
at any time, for any reason, the employment relationship between the Company and
the executive being solely “at will”.

 

6.3 No Assignment. No benefit payable under this SERP shall be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, or charge prior to actual receipt thereof by the Executive. Any
attempt to so anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge prior to such receipt shall be void and the Company shall not be liable
in any manner for or subject to the debts, contracts, liabilities, engagements
or torts of any person entitled to any benefit under the SERP.

 

6.4 Lump Sum Payments. The Company may, at any time, in its sole Discretion, pay
to the Executive or to his/her Surviving Spouse the Actuarially Equivalent
present value of the Executive’s SERP Retirement Benefit in a single lump sum
payment, in lieu of any (or any further) benefit payments hereunder.

 

6.5 Limitations on Liability. Neither the Company, the Administrator, nor any
other person, employee or agent acting on behalf of the Company shall be held
liable to the Executive, former Executive, Surviving Spouse or any other person
for any claim, loss, liability, or expense incurred in connection with this
SERP.

 

5



--------------------------------------------------------------------------------

6.6 Incapacity of Recipient. In the event the Executive or his/her Surviving
Spouse is declared incompetent and a conservator or other person legally charged
with the care of his/her person or his/her estate is appointed, any benefits
under this SERP to which such Executive or is entitled shall be paid to such
appointed person or to the estate of the Executive or, as the case may be.

 

6.7 Applicable Law. This SERP shall be construed and administered under the laws
of the State of Michigan, except to the extent such laws may be superseded by
the Act or by any other applicable federal laws.

 

6.8 Construction. Headings shall not be used in the construction or
interpretation of the provisions of this SERP. Whenever reasonably necessary,
pronouns or any gender shall be deemed synonymous, as shall singular and plural
pronouns.

 

6.9 Severability. In the event any provision of this SERP shall be invalid,
illegal, or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be effected or impaired thereby.

 

6.10 Effective Date. The effective date of this SERP is May 1, 1994.

 

IN WITNESS WHEREOF, the Company hereby adopts and established this SERP for the
benefit of the Executives.

 

HANDLEMAN COMPANY

By:  

/s/ Stephen Strome

Its:

 

President

Date:

 

6/28/94

 

6